DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1, 11, and 20, claiming a substrate processing apparatus along with method thereof and computer readable recording medium storing a program executing the method thereof, comprising: a rotation holding device; a liquid supply device comprising a plurality of rinse liquid nozzles positioned on a back surface side of the substrate and configured to supply a rinse liquid to a peripheral edge portion of a back surface of the substrate; a cup device comprising an inclined wall such that the inclined wall is extending outward with respect to a rotation axis of the substrate and inclined downward away from the substrate and that the rinse liquid nozzles have a plurality of discharge ports projecting from a surface of the inclined wall; and a control device comprising circuitry, wherein the rinse liquid nozzles supply the rinse liquid to the peripheral edge portion of the back surface of the substrate from different directions such that the rinse liquid supplied to the back surface cleans peripheral regions of the rinse liquid nozzles on the inclined wall in the cup device and regions on the outer side of the peripheral regions in the cup device.
The closest prior art of record is that of U.S. Patent Application Publication No. 20160064256 to Amano et al. (Amano).  Amano teaches a substrate processing apparatus along with method of use comprising: a rotation holding device; a liquid supply device with a rinse liquid nozzle; a cup device with nozzle projecting from a surface of an inclined wall; and a control device comprising circuitry.  Amano does not teach a plurality of nozzles on the inclined wall wherein the rinse liquid nozzles supply the rinse liquid to the peripheral edge portion of the back surface of the substrate from different directions such that the rinse liquid supplied to the back surface cleans peripheral regions of the rinse liquid nozzles on the inclined wall in the cup device and regions on the outer side of the peripheral regions in the cup device.
The advantage of the current invention over that of Amano is that the multiple nozzles projecting from the inclined wall supplying the rinse liquid at different angles not only prevents the accumulation of residue around the nozzles (due to the self-cleaning action) thereby preventing cross-contamination of the substrate, but also cleans the peripheral edge portion of the substrate from numerous angles of attack thereby more effectively cleaning said substrate thereof.
Since claims 1, 11, and 20 are allowed, claims 2-10 and 12-19 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711